

116 HR 8263 IH: To ensure opportunities for Department of Defense participation in wildlife conservation banking programs, and for other purposes.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8263IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Wittman (for himself and Ms. Haaland) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo ensure opportunities for Department of Defense participation in wildlife conservation banking programs, and for other purposes.1.Objectives, performance standards, and criteria for use of wildlife conservation banking programs(a)In generalTo ensure opportunities for Department of Defense participation in wildlife conservation banking programs pursuant to section 2694c of title 10, United States Code, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall issue regulations of general applicability establishing objectives, measurable performance standards, and criteria for use, consistent with the Endangered Species Act (16 U.S.C. 1531 et seq.), for mitigation banking offsetting effects on a species, or habitat of such species, that is endangered, threatened, a candidate for listing, or otherwise at risk under such Act. To the maximum extent practicable, the regulatory standards and criteria shall maximize available credits and opportunities for mitigation, provide flexibility for characteristics of various species, and apply equivalent standards and criteria to all mitigation banks.(b)Deadline for regulationsThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall publish an advance notice of proposed rulemaking for the regulations required by subsection (a) by not later than one year after the date of the enactment of this Act.